Case 1:19-cv-01854-RM-SKC Document 28 Filed 05/18/20 USDC Colorado Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-01854-RM-SKC
  WENDI MARQUEZ f/k/a WENDI MOORE,

         Plaintiff,

  v.

  DILLON COMPANIES, LLC, a Kansas limited liability company, d/b/a KING SOOPERS
  INC., NO. 62000062,


         Defendant.

                                   STIPULATED DISMISSAL

         The Plaintiff, Wendi Marquez, and Defendant, Dillon Companies, LLC d/b/a King

  Soopers, by and through their attorneys of record, hereby stipulate and agree that all claims that

  were brought and all claims which could have been brought against Defendant are dismissed

  WITH PREJUDICE, all claims between Plaintiff and Defendant, Dillon Companies, LLC d/b/a

  King Soopers, having been amicably resolved, the parties to pay their own fees and costs.

         Respectfully submitted this 18th day of May, 2020.

  JORGENSEN, BROWNELL & PEPIN, P.C.              SUTTON | BOOKER | P.C.

  /s/ Matthew A. Crowther                        /s/ Joseph E. Okon
  Matthew A. Crowther                            Debra K. Sutton
  Jorgensen, Brownell & Pepin, P.C.              Joseph E. Okon
  900 South Main Street, Suite 100               Sutton | Booker | P.C.
  Longmont, Colorado 80501                       4949 S. Syracuse, Suite 500
  Telephone: 303.678.0560                        Denver, Colorado 80237
  Facsimile: 303.678.1164                        Telephone: 303-730-6204
  Email: mcrowther@jbplegal.com                  Facsimile: 303-730-6208
                                                 E-Mail: dsutton@suttonbooker.com
  Attorney for Plaintiff,                        E-Mail: jokon@suttonbooker.com
  Wendi Marquez
                                                 Attorneys for Defendant,
                                                 Dillon Companies, LLC d/b/a King Soopers
Case 1:19-cv-01854-RM-SKC Document 28 Filed 05/18/20 USDC Colorado Page 2 of 2




                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 18th day of May, 2020, I electronically filed a true and
  correct copy of the above and foregoing Stipulated Dismissal with the Clerk of Court using the
  CM/ECF system which will send notification of such filing to the following:
         Matthew A. Crowther
         Jorgensen, Brownell & Pepin, P.C.
         900 South Main Street, Ste 100
         Longmont CO 80501
                                             /s/ Tammy L. Hanks
                                             A duly signed original is on file at
                                             Sutton | Booker | P.C.




                                                2
